EXHIBIT 99.1 Energy Income & Growth Fund (FEN) February 24, 2011 2 Slide 1: FEN Background •Launched in June, 2004 during weak market for income securities. •Energy Income Partners (EIP) takes over as sub-advisor on Sept 14, 2007. •EIP immediately restructures portfolio by reducing cyclical exposure, selling private equity positions, improving credit quality of portfolio companies and increasing income generation. •Deleveraging in Fall of 2008 causes all MLP closed end funds except FEN to cut their distributions as FEN has a more conservative payout ratio. •In 2008 and 2009 FEN retires its Auction Rate Notes and replaces them with a lending facility from BNP. •In 2010, FEN increased its dividend three times making it the first MLP fund to do so since the credit crisis. 3 1Yield is as of 12/31/10. 210-year growth is per share annual growth in cash distributions or dividends from 12/31/00 to 12/31/10. MLPs are represented by the Alerian MLP Index. Utilities are the components of the UTY Index. REITs are the Equity REIT component of the National Assn of REITs. It is not possible to invest directly in an index. Past performance is no guarantee of future results. Source: Bloomberg, FactSet, NAREIT, Alerian Capital Management Slide 2: MLPs vs. other Asset Classes 4 Source: Factset, Corporate Reports and EIP Estimates Slide 3: Sources of Growth • Volume Growth •Price Increases •Accretive Re-Investment Slide 4: Petroleum Demand Has Bottomed and is Now up YOY 5 Slide 5: Crude Oil Production in North America is Rising US Lower-48 crude oil production is rising for the first time since the 1970s. 6 Slide 6: Natural Gas Production is Rising Shale gas production has reversed the decline in US natural gas production that began in 2001. 7 Source: US Dept. of Energy Slide 7: Inflation Escalator for Petroleum Pipelines 8 Interstate petroleum pipelines make up about 45% of the operating income of our portfolio as of FEN’s latest filing.Each year on July 1st, they raise their tariffs by the PPI + an adjustment factor.In 2011 this will be +6.9% + Source: Bloomberg, FERC, Corporate Reports Slide 8: GP Incentive Has Significant Effect on Growth 9 Source: Bloomberg, Corporate Reports and EIP Estimates 10 Disclosures This closed-end fund invests in a portfolio consisting primarily of securities issued by MLPs. Investment in the Fund involves risks including fluctuations in energy prices, decreases in the supply of or demand for energy commodities, increased government regulation, national disasters and various other risks. The use of leverage for investment purposes increases both investment opportunity and investment risk. The risks of investing in the Fund are spelled out in its regulatory filings. Certain statements made during today’s call may not be historical facts and are referred to as “forward- looking statements”under the U.S. federal securities laws.Forward-looking statements are not historical facts but instead represent only the sub-advisor’s beliefs regarding future events, many of which, by their nature, are inherently uncertain and outside the sub-advisor’s control.Actual future results or occurrences may differ significantly from those expressed or implied in any forward-looking statements due to numerous factors.Generally, the words “believe,” “expect,” “intend,” “estimate,” “anticipate,” “project,” “will” and similar expressions identify forward-looking statements, which generally are not historical in nature.
